
	

114 HR 1990 IH: Protecting Our Great Lakes Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1990
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Latta (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to prohibit certain discharges of dredged material
			 into the Great Lakes System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Our Great Lakes Act. 2.Prohibition on discharges of dredged material into Great Lakes System (a)In generalSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following:
				
					(u)Prohibition on discharges of dredged material into Great Lakes System
 (1)In generalExcept as otherwise specifically provided by this subsection, beginning on the date that is 5 years after the date of enactment of this subsection, a discharge of dredged material into the Great Lakes System is prohibited.
 (2)ExceptionsParagraph (1) shall not apply to any of the following: (A)A discharge of dredged material into a confined disposal facility, including a confined disposal island.
 (B)A discharge of dredged material in connection with— (i)beneficial use; or
 (ii)habitat establishment, improvement, or restoration (or any combination thereof). (3)Temporary waiversThe Secretary (or a State with an approved permit program under this section) may waive application of the prohibition established by paragraph (1) during the 2-year period beginning on the effective date of the prohibition specified in paragraph (1) with respect to a discharge if—
 (A)the Administrator or State, as appropriate, determines that the waiver is necessary and appropriate; and
 (B)in the case of a waiver issued by the Secretary, each concerned State, as identified by the Secretary, reviews and approves the waiver.
 (4)Consultation with StatesThe Secretary shall consult with concerned States in the implementation of this subsection. (5)Great Lakes System definedIn this subsection, the term Great Lakes System has the meaning given that term in section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)).
						.
 (b)Cost analysis for operations and maintenance activities in Great Lakes SystemIn determining, pursuant to section 335.4 of title 33, Code of Federal Regulations (or any successor regulation), the least costly manner, and the least costly and most practicable location, for discharges of dredged material resulting from operations and maintenance activities of the Corps of Engineers in the Great Lakes System, the Secretary of the Army shall exclude from consideration the use of open-water placement of dredged material.
 (c)Limitation on statutory constructionNothing in this section, including the amendment made by section (a), may be construed to limit or otherwise affect the existing responsibilities of the Corps of Engineers—
 (1)to dredge United States harbors and navigation channels and dispose of dredged material; and (2)to provide, within its budget, for the full cost of the disposal of dredged material, including costs to comply with the requirements of this section, including the amendment made by subsection (a).
				
